7 So. 3d 635 (2009)
Cedrick HENDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4600.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, and Cedrick Henderson, Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant's right to raise his claim of ineffective assistance of trial counsel in a timely motion for post conviction relief filed in the circuit court in compliance with Florida Rule of Criminal Procedure 3.850.
FARMER, MAY and DAMOORGIAN, JJ., concur.